      Case 2:15-cr-00035-JAM Document 118 Filed 02/08/21 Page 1 of 2


1

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,             No.   2:15-cr-00035-JAM
11              Plaintiff,
12        v.                               ORDER OF RELEASE
13   CLIFFORD ABRAM MCDOWELL,
14              Defendant.
15

16        On January 26, 2021, the Court issued a Minute Order

17   explaining that it finds extraordinary and compelling reasons

18   warranting the termination of the remainder of Defendant’s

19   sentence.    See Order, ECF No. 113.     The Court now grants

20   Defendant’s Motion for Compassionate Release and hereby orders

21   Defendant be released pursuant to the below listed conditions of

22   release.

23

24                            I.   CONDITIONS OF RELEASE

25   1.   Prior to release from custody, the defendant shall complete

26        a fourteen-day period of quarantine within the Bureau of

27        Prisons.

28   2.   The defendant shall be released from custody following
      Case 2:15-cr-00035-JAM Document 118 Filed 02/08/21 Page 2 of 2


1         completion of the fourteen-day period of quarantine if he

2         has not displayed any symptoms of, or tested positive for,

3         COVID-19 during this quarantine period.

4    3.   Upon his release, the defendant shall be transported by his

5         wife, Kanajee McDowell, to a residence approved by the

6         United States Probation Office.

7    4.   The Court shall retain jurisdiction during the defendant’s

8         quarantine period.     If the defendant tests positive for

9         COVID-19 during the quarantine period, the government may

10        notify the Court of the defendant’s positive test and seek

11        an extension of the defendant’s release date until such time

12        as the Bureau of Prisons clears the defendant from

13        quarantine.

14   5.   The Judgment entered on June 28, 2016 remains in effect.

15        See Judgment, ECF No. 70.      Accordingly, per the terms of the

16        Judgment, the defendant shall report to the probation office

17        in the district to which the defendant is released within 72

18        hours of release from the custody of the Bureau of Prison to

19        begin serving his 60-month term of supervised release.

20
21        IT IS SO ORDERED.

22   Dated: February 8, 2021

23

24

25

26
27

28
